Montgomery, J.
Claimant presented for allowance a claim against the estate of his deceased wife. The claim was for money paid in discharge of a note executed by deceased and claimant. Claimant asserts that he-was a mere surety, and that the obligation was the obligation of deceased. It appears by the testimony that Mrs. Feather was the owner of a farm consisting of 72 acres of land, upon which the parties lived; that, some time before her death, a note was given to a sister of the deceased, Mrs. *386Brainard, for $1,200, borrowed money. The question for determination by the jury was whether this money was borrowed by deceased for her own use.
The main questions of law discussed in the briefs of counsel are not novel, but, on the contrary, have been well settled. This court has uniformly held that a married woman may bind herself by contracts relating to her separate property, and it is, of course, equally clear that she may borrow money if she borrows it on her own account. On the other hand, a wife cannot bind herself by a note given as surety for her husband, nor to secure the payment of money nominally received by her, yet in fact received to the use of the husband. Fechheimer v. Peirce, 70 Mich. 440; Schmidt v. Spencer, 87 Mich. 121; Fisk v. Mills, 104 Mich. 433. The difficulty in the present case is in the application of these rules to the facts of the case. The claimant gives testimony tending to show that deceased, during all the time that the parties lived together on the farm, kept the account of the financial matters on the farm, kept the money which came from carrying on the business, paid the help, and paid some other bills. The testimony, however, shows that claimant during this time had charge of the work on the farm, and directed the work of the men employed. The only direct testimony tending to charge deceased for the money in question is that given by Lizzie Feather, a daughter of claimant, who lived in the family during this time, and who testified that, when the $1,200 was procured, deceased directed the witness to go to Mrs. Brainard, and get the money; that she did so, and took it home, and gave it to her mother (deceased); that her mother prepared a note for the amount; that both she and claimant signed it, and that it was taken by witness, and delivered to Mrs. Brainard; that she did not know what Mrs. Feather wanted to do with this $1,200. This witness also testified that her father had charge of the work on the farm, through the direction of deceased, and that, whenever anvthing was sold on the farm, the money was given *387to deceased. This testimony on the part of the claimant was disputed by Mrs. Brainard, who testified that the loan of $1,200 was made to Mr. Feather; but there is testimony tending to impeach her statements, the probate judge having been called to testify that she testified in the probate court that she had loaned the money to Mrs. Feather, and that the note was given by both Mr. and Mrs. Feather.
Defendant’s counsel objected to the testimony of numerous witnesses who were called to testify that they had performed work upon the farm in question, and that their wages were paid by Mrs. Feather. We think this testimony was admissible, as bearing upon the question of whether the farm was being conducted in the interests of Mrs. Feather or of claimant. The circuit judge charged upon this question that the mere fact that Mrs. Feather herself paid the men employed upon the farm did not in itself establish the claim made, but that it was one of the circumstances to be considered by the jury.
It is also claimed that there is no evidence whatever tending to show that deceased borrowed this money on her own account. We are not prepared to say that there was a total lack of evidence on this subject. The testimony of Lizzie Feather referred to tends to show that deceased was the principal in the transaction. It is true, this testimony was disputed; and, had the testimony of Mrs. Brainard stood unimpeached and uncontradicted, we should hesitate before holding that there was evidence for the jury. But such is not the case, and the case is to be treated as though thé testimony of Mrs. Brainard were out of it; and we are not prepared, in view of this, to hold that the testimony of Lizzie Feather had no tendency to establish the facts claimed.
No other questions arise in the case of interest to the profession. An examination of the record convinces us that no prejudicial error was committed, and the judgment will be affirmed.
The other Justices concurred.